NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2006-7008



                              LANDA P. MACDONALD,

                                                           Claimant-Appellant,
                                          v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                           Respondent-Appellee.


       Mark R. Lippman, The Veterans Law Group, of La Jolla, California, for claimant-
appellant.

       Domenique Kirchner, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent-
appellee. With her on the brief was Peter D. Keisler, Assistant Attorney General,
Jeanne E. Davidson, Director, and Todd M. Hughes, Assistant Director. Of counsel was
Deborah A. Bynum, Assistant Director. Of counsel on the brief were David J. Barrans,
Assistant General Counsel, and Ethan G. Kalett, Attorney, United States Department of
Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Robert N. Davis
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2006-7008


                               LANDA P. MACDONALD,

                                                             Claimant-Appellant,

                                           v.

                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


                           __________________________

                           DECIDED: September 10, 2007
                           __________________________



Before MICHEL, Chief Judge, NEWMAN and MOORE, Circuit Judges.

PER CURIAM.

      Landa P. MacDonald (“MacDonald”) appeals from a decision of the United States

Court of Appeals for Veterans Claims affirming the denial of MacDonald’s service-

connection claim for the death of her veteran-husband.         On appeal, MacDonald

presents a single issue, namely, whether an adverse presumption in favor of the

claimant should be applied when the veteran’s service records have been lost by the

Government. MacDonald, however, conceded both before this court as well as the

court below that we previously rejected such an adverse presumption in Cromer v.

Nicholson, 455 F.3d 1346 (Fed. Cir. 2006). MacDonald notes only that Cromer is “not

yet final, as a petition for a writ of certiorari is currently pending before the Supreme
Court.” After MacDonald filed her opening brief, the Supreme Court denied the petition

in Cromer.   Cromer v. Nicholson, 127 S. Ct. 2265 (2007).       Because MacDonald

concedes that Cromer controls the outcome of her appeal, we affirm.




2006-7008                                 2